WRIGHT, J.
If the contract was rescinded by the parties as to future delivery, and a settlement was made for the barrels delivered, that destroyed the right of the plaintiff to recover, and the court, if required, should have instructed the jury so. But the-court were asked to instruct the jury what facts were proven, instead of being required to give them the law arising upon the facts as they should find them; in doing this the court erred. Facts are for the jury, not the court; the law is with the court. The judge may comment on the facts, and assist the jury in their search for truth, but he has no right to instruct the jury how,to find any fact depending on parol evidence. For this error, the proceedings since the making up the issue, are reversed, and the cause is remanded. It is unnecessary to express any opinion upon the other points argued.